DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Application
In response to Office action mailed 11/06/2020, Applicants amended claims 24, 29 and 33 in the response filed 12/31/2020.
Claim(s) 21-40 are pending examination.
Response to Arguments
Applicants’ amendments to the claims overcomes the previous prior art of record.
Reasons for Allowance
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 21 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, a semiconductor device comprising: a substrate including a first region and a second region, and having a silicon-on-insulator (SOI) structure; a first gate on the first region of the substrate; a second gate on the second region of the substrate; a first source/drain on the first region of the substrate; a second source/drain on the second region of the substrate; a plurality of first insulating spacers on sidewalls of the first gate; a plurality of second insulating spacers on sidewalls of the second gate; and a plurality of air spacers between the plurality of first insulating spacers and the first source/drain, wherein no air spacer is between the plurality of second insulating spacers and the second source/drain.
Claims 22-28 are allowed, because they depend from the allowed claim 21.  
Independent claim 29 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 29,  a substrate including a first region and a second region; a first fin protruding from the first region of the substrate; a second fin protruding from the second region of the substrate; Page 3 of 10Serial No. 16/453,721Atty. Docket No. 249/1129_01 a first gate on the first fin; a second gate on the second fin; a first source/drain on the first fin; a second source/drain on the second fin; a plurality of first insulating spacers on sidewalls of the first gate; and a plurality of air spacers between the plurality of first insulating spacers and the first source/drain, each of the plurality of air spacers being completely surrounded by the first source/drain and a corresponding first insulating spacer among the plurality of first insulating spacers.
Claims 30-35 are allowed, because they depend from the allowed claim 29.  
Independent claim 36 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 36, a semiconductor device comprising: a substrate including a first region and a second region; a first fin protruding from the first region of the substrate; a second fin protruding from the second region of the substrate; a plurality of first nanosheets on the first fin; a plurality of second nanosheets on the second fin; a first gate on the first fin; a second gate on the second fin; a first source/drain on the first fin; a second source/drain on the second fin; a plurality of first insulating spacers on sidewalls of the first gate; a plurality of second insulating spacers on sidewalls of the second gate; and a plurality of air spacers between the plurality of first insulating spacers and the first source/drain, wherein the plurality of air spacers include a first air spacer and a second air spacer that is above the first air spacer, the first air spacer is greater than the second air spacer, one of the plurality of first insulating spacers is between two adjacent nanosheets among the plurality of first nanosheets, and one of the plurality of second insulating spacers is between two adjacent nanosheets among the plurality of second nanosheets.
Claims 37-40 are is allowed, because they depend from the allowed claim 36.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Hashemi et al. PG Pub 2015/0236120; teaches a nanowire transistor structures with merged source/drain regions using auxiliary pillars.
	b.Zang et al. US Patent No. 9,276,064; teaches fabricating stacked nanowire, field-effect transistors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895